Case 2:20-cv-02161-SVW-MRW Document 35-1 Filed 12/04/20 Page 1 of 1 Page ID #:326



    1
    2
    3
    4
    5
    6
    7
                            UNITED STATES DISTRICT COURT
    8                      CENTRAL DISTRICT OF CALIFORNIA
                                 WESTERN DIVISION
    9
           LUCINE TRIM and ANTHONY
   10      FREY, individually and on behalf of all
           others similarly situated,                 Case No. 20-cv-02161-SVW-MRW
   11
                           Plaintiff,
   12
                               v.                     [PROPOSED] ORDER
   13
           JOHN C. HEATH, ATTORNEY AT                 GRANTING STIPULATION OF
   14      LAW, d/b/a LEXINGTON LAW                   DISMISSAL
           FIRM, a Utah corporation,
   15
                         Defendant.
   16
   17
              PURSUANT TO STIPULATION, IT IS HEREBY ORDERED that Plaintiffs
   18
        Lucine Trim and Anthony Frey’s claims against Defendant John C. Heath Attorney
   19
        at Law, PC d/b/a Lexington Law Firm are dismissed with prejudice. Each party shall
   20
        bear its own fees and costs incurred.
   21
   22
   23 Dated: ___________                        ______________________________
   24
                                                HON. STEPHEN V. WILSON
   25                                           United States District Court Judge
   26
   27
   28
                                                                 [PROPOSED] ORDER GRANTING
                                                -1-                STIPULATION OF DISMISSAL
